DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 05/20/2019 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldi et al. (US 2018/0282118 A1 herein Baldi).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this 
Regarding claim 1, Baldi teaches a method of monitoring a conveyance apparatus within a conveyance system, the method comprising:
obtaining a health level of the conveyance system at a first conveyance apparatus location (read as sensory system 205 captures performance and/or other operational data 325 of the elevator system 204) (Baldi – [0034]);
determining a first identifier for the first conveyance apparatus location (read as sensor system 205 detects performance for an elevator system 204, the elevator system 204 may include one or more elevator cars; sensor system 205 may include more than one sensors that indicate performance parameters such as location, speed, voltage, vibration, acceleration, noise, deceleration, jerk, and any other performance parameters of any component of the elevator system 204) (Baldi – Figure 2, Figure 3, Figure 4, and [0040]-[0043]);
displaying the health level for the conveyance system at the first conveyance apparatus location and the first identifier for the first conveyance apparatus location on a display device (read as the service and maintenance screen 301 may include a 
determining a current location of an individual within the conveyance system (read as location of the user mobile device 208z may be tracked in order to determine what elevator car (e.g., 204-1, 204-2, . . .204-n) the user mobile device 208a has entered and at what time, thus performance data 325 at this same time and elevator car may determine the maintenance issue 327) (Baldi – [0046]); and
displaying the location of the individual within the conveyance system on the display device (read as user interface 300 on user mobile device 208a when the user mobile device 208a launches the maintenance application 255a, an elevator service and maintenance screen 301 may be presented; sensor system 205 detects performance data 325 such as location) (Baldi – Figure 2, Figure 3, and [0040]-[0043]).
Regarding claim 2 as applied to claim 1, Baldi further teaches wherein prior to displaying the health level for the conveyance system at the first conveyance apparatus location and the first identifier for the first conveyance apparatus location on a display device, the method further comprises: normalizing the first identifier for the first conveyance apparatus location to a standard value (read as persons entering the building 202 may enter at a lobby floor and may go to a destination floor therefor the lobby floor is read as the standard value) (Baldi – Figure 1, and [0031]-[0032]).
Regarding claim 4 as applied to claim 1, Baldi further teaches wherein determining a current location of an individual within the conveyance system, further comprises: detecting a wireless signal of a mobile device being carried by an 
Regarding claim 5 as applied to claim 1, Baldi further teaches wherein determining a current location of an individual within the conveyance system, further comprises: determining that the individual is currently located within the conveyance apparatus; determining a current location of the conveyance apparatus; and determining that the current location of the individual is equivalent to the current location of the conveyance apparatus (read as a location of the user mobile device 208a may be tracked in order to determine what elevator car the user mobile device 208a has entered and at what time, thus performance data 325 at that same time and elevator car may determine the maintenance issue 327) (Baldi – [0046]).
Regarding claim 6 as applied to claim 1, Baldi further teaches wherein the current location of the individual is located at the first conveyance apparatus location (Baldi – [0046]).
claim 7 as applied to claim 1, Baldi further teaches wherein the current location of the individual is not located at the first conveyance apparatus location (read as the controller 26 may establish communication with a device 208 that is outside the building 202) (Baldi – [0038]).
Regarding claim 8 as applied to claim 1, Baldi further teaches obtaining a health level of the conveyance system at a second conveyance apparatus location; determining a second identifier for the second conveyance apparatus location; and displaying the health level for the conveyance system at the second conveyance apparatus location and the second identifier for the second conveyance apparatus location on a display device (read as sensory system 205 captures performance and/or other operational data 325 of a second/other elevator car (204-2, 204-n); the service and maintenance screen 301 may include a known issues section 308 to display issues with the second/other elevator car (204-2, 204-n)) (Baldi – Figure 2, [0034], [0040], and [0042]).
Regarding claim 10 as applied to claim 8, Baldi further teaches wherein the current location of the individual is located at the second conveyance apparatus location (Baldi – [0046]).
Regarding claim 11 as applied to claim 8, Baldi further teaches wherein the current location of the individual is not located at the second conveyance apparatus location (read as the controller 26 may establish communication with a device 208 that is outside the building 202) (Baldi – [0038]).
claim 12 as applied to claim 1, Baldi further teaches wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (Baldi – Figure 1, and [0032]).

Regarding claim 13, Baldi teaches a computer program product embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising:
obtaining a health level of the conveyance system at a first conveyance apparatus location (read as sensory system 205 captures performance and/or other operational data 325 of the elevator system 204) (Baldi – [0034]);
determining a first identifier for the first conveyance apparatus location (read as sensor system 205 detects performance for an elevator system 204, the elevator system 204 may include one or more elevator cars; sensor system 205 may include more than one sensors that indicate performance parameters such as location, speed, voltage, vibration, acceleration, noise, deceleration, jerk, and any other performance parameters of any component of the elevator system 204) (Baldi – Figure 2, Figure 3, Figure 4, and [0040]-[0043]);
displaying the health level for the conveyance system at the first conveyance apparatus location and the first identifier for the first conveyance apparatus location on a display device (read as the service and maintenance screen 301 may include a 
determining a current location of an individual within the conveyance system (read as location of the user mobile device 208z may be tracked in order to determine what elevator car (e.g., 204-1, 204-2, . . .204-n) the user mobile device 208a has entered and at what time, thus performance data 325 at this same time and elevator car may determine the maintenance issue 327) (Baldi – [0046]); and
displaying the location of the individual within the conveyance system on the display device (read as user interface 300 on user mobile device 208a when the user mobile device 208a launches the maintenance application 255a, an elevator service and maintenance screen 301 may be presented; sensor system 205 detects performance data 325 such as location) (Baldi – Figure 2, Figure 3, and [0040]-[0043]).
Regarding claim 14 as applied to claim 13, Baldi further teaches wherein prior to displaying the health level for the conveyance system at the first conveyance apparatus location and the first identifier for the first conveyance apparatus location on a display device, the operations further comprises: normalizing the first identifier for the first conveyance apparatus location to a standard value (read as persons entering the building 202 may enter at a lobby floor and may go to a destination floor therefor the lobby floor is read as the standard value) (Baldi – Figure 1, and [0031]-[0032]).
Regarding claim 16 as applied to claim 13, Baldi further teaches wherein determining a current location of an individual within the conveyance system, 
Regarding claim 17 as applied to claim 13, Baldi further teaches wherein determining a current location of an individual within the conveyance system further comprises: determining that the individual is currently located within the conveyance apparatus; determining a current location of the conveyance apparatus; and determining that the current location of the individual is equivalent to the current location of the conveyance apparatus (read as a location of the user mobile device 208a may be tracked in order to determine what elevator car the user mobile device 208a has entered and at what time, thus performance data 325 at that same time and elevator car may determine the maintenance issue 327) (Baldi – [0046]).
claim 18 as applied to claim 13, Baldi further teaches wherein the current location of the individual is located at the first conveyance apparatus location (Baldi – [0046]).
Regarding claim 19 as applied to claim 13, Baldi further teaches wherein the operations further comprise: obtaining a health level of the conveyance system at a second conveyance apparatus location; determining a second identifier for the second conveyance apparatus location; and displaying the health level for the conveyance system at the second conveyance apparatus location and the second identifier for the second conveyance apparatus location on a display device (read as sensory system 205 captures performance and/or other operational data 325 of a second/other elevator car (204-2, 204-n); the service and maintenance screen 301 may include a known issues section 308 to display issues with the second/other elevator car (204-2, 204-n)) (Baldi – Figure 2, [0034], [0040], and [0042]).

Regarding claim 20, Baldi teaches a system for monitoring a conveyance apparatus within a conveyance system, the system comprising: 
a processor (read as processor 250b) (Baldi – Figure 1, and [0037]); and 
a memory (read as memory 2582b) (Baldi – Figure 1, and [0037]) comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising: 

determining a first identifier for the first conveyance apparatus location (read as sensor system 205 detects performance for an elevator system 204, the elevator system 204 may include one or more elevator cars; sensor system 205 may include more than one sensors that indicate performance parameters such as location, speed, voltage, vibration, acceleration, noise, deceleration, jerk, and any other performance parameters of any component of the elevator system 204) (Baldi – Figure 2, Figure 3, Figure 4, and [0040]-[0043]); 
displaying the health level for the conveyance system at the first conveyance apparatus location and the first identifier for the first conveyance apparatus location on a display device (read as the service and maintenance screen 301 may include a known issues section 308 to display issues with the elevator system 204) (Baldi – Figure 2, [0040], and [0042]);
determining a current location of an individual within the conveyance system (read as location of the user mobile device 208z may be tracked in order to determine what elevator car (e.g., 204-1, 204-2, . . .204-n) the user mobile device 208a has entered and at what time, thus performance data 325 at this same time and elevator car may determine the maintenance issue 327) (Baldi – [0046]); and 
displaying the location of the individual within the conveyance system on the display device (read as user interface 300 on user mobile device 208a when the user .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldi et al. (US 2018/0282118 A1 herein Baldi), and further in view of Kusserow (US 10,183,837 B2).
Regarding claim 3 as applied to claim 1, Baldi teaches the conveyance system.
However, Bali fails to teach wherein determining a current location of an individual within the conveyance system, further comprises: detecting an ambient air pressure proximate the individual; and determining an elevation in response to the ambient air pressure.
In the related art, Kusserow teaches wherein determining a current location of an individual within the conveyance system, further comprises: detecting an ambient air pressure proximate the individual; and determining an elevation in response to the ambient air pressure (read as air-pressure sensor and a position sensor which can determine ambient air pressure and elevation can be used) (Kusserow – Figure 1a, Figure 1b, column 5 lines 27-32, and column 6 lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kusserow into the teachings of Baldi for the purpose of exchanging data such as air-pressure data and position data 
Regarding claim 15 as applied to claim 13, Baldi teaches the conveyance system.
However, Baldi fails to teach wherein determining a current location of an individual within the conveyance system further comprises: detecting an ambient air pressure proximate the individual; and determining an elevation in response to the ambient air pressure.
In the related art, Kusserow teaches wherein determining a current location of an individual within the conveyance system further comprises: detecting an ambient air pressure proximate the individual; and determining an elevation in response to the ambient air pressure (read as air-pressure sensor and a position sensor which can determine ambient air pressure and elevation can be used) (Kusserow – Figure 1a, Figure 1b, column 5 lines 27-32, and column 6 lines 58-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kusserow into the teachings of Baldi for the purpose of exchanging data such as air-pressure data and position data between one unit of an elevator system and a monitoring unit of a service center locationally remote from the elevator system.



Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/APRIL G GONZALES/          Primary Examiner, Art Unit 2648